Title: To Benjamin Franklin from Vergennes, 3 October 1784
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


				
					Vlles le 3. 8bre 1784.
				
				J’ai l’honneur, M, de vous envoyer copie d’une lettre de M. le mal. de Castries avec celle des pieces dont etoit accompagnées;

vous y verrez que M. Barclay, au lieu d’attendre l’issüe de la demande qu’il avoit faite à l’administration, a traduit en justice réglée le Sr. Schweighauser. Cette démarche arrête nècessairement la décision du Roi, qui alloit prononcer; et M. Barclay ne peut plus que Suivre la marche judiciaire qu’il a lui-même adoptée pour se procurer la justice qu’il reclame.
				
					M francklin
				
			